Exhibit 10.4

Form of Non-Qualified Stock Option Agreement – Non-Employee Directors

SEAHAWK DRILLING, INC.

2009 LONG-TERM INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This option agreement (“Option Agreement” or “Agreement”) executed between
SEAHAWK DRILLING, INC. (the “Company”), and                          (the
“Optionee”), a non-employee Director of the Company, regarding a right (the
“Option”) awarded to the Optionee on                                  (the
“Grant Date”) to purchase from the Company up to but not exceeding in the
aggregate                      shares of Common Stock (as defined in the Seahawk
Drilling, Inc. 2009 Long-Term Incentive Plan (the “Plan”)) at $    .     per
share (the “Grant Price”), such number of shares and such price per share being
subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:

 

  1. Relationship to Plan.

This Option is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee and are in effect on the date hereof. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. For purposes of this Option Agreement:

(a) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)(A) of the
Treasury Regulations and shall be determined by the Committee in its sole
discretion.

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(c) “Option Shares” means the shares of Common Stock covered by this Option
Agreement.

 

  2. Exercise Schedule.

This Option may be exercised in full on the Grant Date and may be exercised in
whole or in part (at any time or from time to time) until expiration of the
Option pursuant to the terms of this Agreement or the Plan.

 

  3. Termination of Option

The Option hereby granted shall terminate and be of no force and effect with
respect to any shares of Common Stock not previously purchased by the Optionee
at the earliest time specified below:

(a) the tenth anniversary of the Grant Date;



--------------------------------------------------------------------------------

(b) if Optionee resigns or is removed as a Director of the Company for serious
misconduct (as determined by the Committee) at any time after the Grant Date,
then the Option shall terminate immediately upon such termination of Optionee’s
service as a Director;

(c) if Optionee resigns or is removed as a Director of the Company for any
reason other than death or Disability or serious misconduct, then the Option
shall terminate on the first business day following the expiration of the 60-day
period which began on the date of termination of Optionee’s service as a
Director; or

(d) if Optionee resigns or is removed as a Director of the Company due to
(i) death at any time after the Grant Date and while serving as a Director of
the Company or within 60 days after termination of such service or
(ii) Disability at any time after the Grant Date, then the Option shall
terminate on the first business day following the expiration of the one-year
period which began on the date of Optionee’s death or Disability, as applicable.

 

  4. Exercise of Option

Subject to the limitations set forth herein and in the Plan, this Option may be
exercised by written notice provided to the Company as set forth in Section 5.
Such written notice shall (a) state the number of shares of Common Stock with
respect to which the Option is being exercised and (b) be accompanied by cash or
shares of Common Stock (not subject to limitations on transfer) or a combination
of cash and Common Stock payable to Seahawk Drilling, Inc. in the full amount of
the purchase price for any shares of Common Stock being acquired; provided,
however, that any shares of Common Stock delivered in payment of the option
price must be shares that the Optionee has owned for a period of at least six
months prior to the date of exercise. For the purpose of determining the amount,
if any, of the purchase price satisfied by payment in Common Stock, such Common
Stock shall be valued at its Fair Market Value on the date of exercise.

In addition, as permitted by the Committee, in its sole discretion, the Option
may be exercised through a registered broker-dealer pursuant to such cashless
exercise or other procedures which are, from time to time, deemed acceptable by
the Committee.

Notwithstanding anything to the contrary contained herein, the Optionee agrees
that he will not exercise the option granted pursuant hereto, and the Company
will not be obligated to issue any option shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.



--------------------------------------------------------------------------------

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as possible, shall be postponed for the period of time
necessary to take such action.

 

  5. Notices

Notice of exercise of the Option must be made in the following manner, using
such forms as the Company may from time to time provide:

(a) by registered or certified United States mail, postage prepaid, to Seahawk
Drilling, Inc., Attn: Corporate Secretary, 5847 San Felipe, Floor 16, Houston,
Texas 77057, in which case the date of exercise shall be the date of mailing; or

(b) by hand delivery or otherwise to Seahawk Drilling, Inc., Attn: Corporate
Secretary, 5847 San Felipe, Floor 16, Houston, Texas 77057, in which case the
date of exercise shall be the date when receipt is acknowledged by the Company.

Notwithstanding the foregoing, in the event that the address of the Company is
changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.

Any other notices provided for in this Agreement or in the Plan shall be given
in writing and shall be deemed effectively delivered or given upon receipt or,
in the case of notices delivered by the Company to the Optionee, five days after
deposit in the United States mail, postage prepaid, addressed to the Optionee at
the address specified at the end of this Agreement or at such other address as
the Optionee hereafter designates by written notice to the Company.

 

  6. Assignment of Option

Subject to the approval of the Committee, in its sole discretion, the Option may
be transferred by the Optionee to (i) the children or grandchildren of the
Optionee (“Immediate Family Members”), (ii) a trust or trusts for the exclusive
benefit of such Immediate Family Members (“Immediate Family Member Trusts”) or
(iii) a partnership or partnerships in which such Immediate Family Members have
at least 99% of the equity, profit and loss interests (“Immediate Family Member
Partnerships”). Subsequent transfers of transferred Options shall be prohibited
except by will or the laws of descent and distribution, unless such transfers
are made to the original Optionee or a person to whom the original Optionee
could have made a transfer in the manner described herein. No transfer shall be
effective unless and until written notice of such transfer is provided to the
Committee, in the form and manner prescribed by the Committee. Following
transfer, any such Options shall continue to be subject to the same terms and
conditions as were applicable immediately prior to transfer, and, except as
otherwise provided herein, the term Optionee shall be deemed to refer to the
transferee.

After the death of the Optionee, exercise of the Option shall be permitted only
by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the option was exercisable on the date of the Optionee’s death.



--------------------------------------------------------------------------------

  7. Stock Certificates

Certificates representing the Common Stock issued pursuant to the exercise of
the Option will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Option. The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to the
exercise of this Option until all restrictions and conditions set forth in the
Plan or this Agreement and in the legends referred to in this Section 7 have
been complied with.

 

  8. Shareholder Rights

The Optionee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Option unless and until such time as the Option has
been exercised and ownership of such shares of Common Stock has been transferred
to the Optionee.

 

  9. Successors and Assigns

This Agreement shall bind and inure to the benefit of and be enforceable by the
Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

 

  11. No Continued Service

No provision of this Option Agreement and no action of the Company or the
Committee with respect hereto, shall confer or be construed to confer any right
upon the Optionee to continue to serve as a Director of the Company or any
Subsidiary.

 

  12. Governing Law

This Option Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas.

 

  13. Amendment

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Optionee.

SEAHAWK DRILLING, INC.